SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

855
CA 15-01911
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


PORTFOLIO RECOVERY ASSOCIATES, LLC, AS PURCHASER
OF GE CAPITAL RETAIL BANK, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

SHELLY FIUMANO, DEFENDANT-APPELLANT.


DAVID M. KAPLAN, PENFIELD, FOR DEFENDANT-APPELLANT.

FORSTER & GARBUS, LLP, COMMACK (VALERIE E. WATTS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Frederick G. Reed, A.J.), entered August 5, 2015. The order denied
the motion of defendant for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on July 1, 2016, and filed in the Ontario
County Clerk’s Office on July 19, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 7, 2016                        Frances E. Cafarell
                                                   Clerk of the Court